Citation Nr: 1827809	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast disease.

2.  Entitlement to service connection for breast cancer, to include as due to fibrocystic breast disease.

3.  Entitlement to service connection for a uterine fibroid disorder.

4.  Entitlement to service connection for a menstrual disorder.

5.  Entitlement to service connection for varicose veins.

6.  Entitlement to service connection for a bilateral ankle disability, to include as due to breast cancer.

7.  Entitlement to service connection for a bilateral knee disability, to include as due to breast cancer.

8.   Entitlement to service connection for a bilateral hip disability, to include as due to breast cancer.

9.   Entitlement to service cancer for a back disability, to include as due to breast cancer.

10.  Entitlement to service connection for a psychiatric disability, to include as due to breast cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's case is currently under the jurisdiction of the Montgomery, Alabama RO.

The varicose veins, menstrual disorder, and uterine disorder service connection claims are decided below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on her part, is required.
FINDINGS OF FACT

1.  The Veteran's uterine fibroids had post-service onset and are not etiologically related to service.

2.  The Veteran's menstrual disorder is causally related to active service.

3.  The Veteran does not have a current disability characterized as varicose veins.


CONCLUSIONS OF LAW

1.  Uterine fibroids were not incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for a menstrual disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for varicose veins have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.




Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303 (2016). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Uterine fibroids

The Veteran contends that her uterine disability is related to her military service. Her service treatment records (STRs) show no complaints of or treatment for uterine fibroids.  A May 1990 examination showed a normal pelvic examination, to include normal uterus.

A January 2006 CT scan of the pelvis shows an enlarged and irregular uterus.

During July 2008 VA examination, the Veteran reported that she has a history of irregular periods and severe pain and heavy clots during menses.  Pelvic examination was unremarkable.

After a review of all of the evidence, the Board finds that there was no notation of fibroids in service and that any current fibroids are not related to service.  Contrary to the Veteran's contention that such are related to service, STRs does not include a finding of fibroids.  A May 1990 examination was pertinently normal with no notation of uterine problems.  As these records are available for review and do not contain the information she contends, the Board finds her contention lacking in credibility. 

There is no medical opinion that purports to relate any current uterine fibroids to service.  The Veteran's opinion is based on an inaccurate factual predicate and is not credible.  Moreover, relating remote onset of uterine fibroids to service is not the equivalent of relating a broken bone to a concurrent injury.  It is not a relationship that is capable of lay observation, but requires medical knowledge. Therefore, her assertions are not competent evidence on this point. 

In sum, the Board finds that the uterine fibroids had post-service onset and are not etiologically related to service.  The Veteran has not asserted any secondary service connection or aggravation etiology.  Therefore, the Board concludes that service connection for the claimed uterine fibroids is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Menstrual disorder

Post-service treatment records indicate that the Veteran has received medical treatment for gynecological symptoms, including menorrhagia (abnormally heavy bleeding) and dysmenorrhea (painful menses).  During the July 2008 VA examination, the Veteran reported that she has a history of irregular periods and severe pain and heavy clots during menses.  The Board finds the first Shedden element is satisfied. 

The STRs include a July 1988 examination report in which the Veteran reported regular menses; however it was very dark brown for several months.  Dysmenorrhea was diagnosed.  Accordingly, the second Shedden element is met.

With regard to the remaining element, a nexus between the Veteran's in-service and current gynecological symptoms, there is no medical nexus opinion of record.  Although the Veteran was provided a VA examination in July 2008, which noted her ongoing pelvic pain and an abnormal menstrual cycle, an etiological opinion was not provided.

The Veteran indicates that she has continued to experience the same general symptoms, i.e. pelvic pain, heavy bleeding.  Although an etiological relationship has not been demonstrated through medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (noting that a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

As noted above, the Veteran experienced gynecological symptoms during service. The Board finds that the assertions by the Veteran of gynecological symptoms during and since active service are supported by the evidence of record.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2017) (stating "each disabling condition shown by a veteran's service records, or for which [she] seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (2017) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's current chronic menstrual disability relates to her active service.  Therefore, resolving reasonable doubt in the her favor, the Board finds that the menstrual disability is related to active service.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Varicose veins

The Veteran contends that she has varicose veins as due to her military service, to include physical activity.  Her STRs show no complaints of or treatment for varicose veins.  Likewise, post-service treatment records are silent for complaints of or treatment for varicose veins.

Based on the evidence of record, the Board finds that the weight of the competent evidence reflects that the there is no disability characterized as varicose veins at any time during the appeal period. 

The most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of varicose veins upon which to predicate a grant of service connection for the claimed disabilities.  In this regard, as noted, there is no evidence of current disability.  As noted above, there is no evidence in the records of a vascular disorder.  Indeed, the post service VA and private medical records do not relay evidence of varicose veins since service discharge, but more importantly none during the appeal period.  Plus, the Veteran has neither provided nor identified any medical evidence showing that she actually has varicose veins.  Therefore, service connection cannot be granted for varicose veins.  Without proof of a current disability, there can be no valid claim.



ORDER

Service connection for a uterine fibroid disorder is denied.

Service connection for a menstrual disorder is granted.

Service connection for varicose veins is denied.


REMAND

The Veteran contends that her breast cancer is due to the fibrocystic breast disease that was shown in service.  She also contends that her joints, back, and psychiatric disabilities are due to the breast cancer.  See March 2011 substantive appeal.

In September 2017, the Board sought a Veterans Health Administration (VHA) advisory medical opinion from an expert relevant to her breast cancer and fibrocystic breast disease, which was received in November 2017.  In January 2018, the Veteran was sent appropriate notice of the opinion, and was given 60 days to respond.  38 C.F.R. § 20.903.

In February 2018, the Veteran submitted additional evidence.  She indicated that she did not waive AOJ consideration of the evidence submitted and requested that the Board remand the case to the AOJ for consideration of the new evidence in the first instance.  As such, a remand is required.  38 C.F.R. § 20.1304(c). 

The claims for service connection for bilateral hip, bilateral knee, bilateral ankle, back, and depression are inextricably intertwined with the service connection claims for breast cancer and fibrocystic breast disease.  Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's remaining claims, with specific consideration of the November 2017 VHA expert's opinion and the February 2018 argument submitted by the Veteran in response.  Also consider the inextricably intertwined claims on secondary basis.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


